Citation Nr: 0706979	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-36 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder. 

2.  Evaluation of status post fracture, left ankle, currently 
evaluated as 10 percent disabling. 

3.  Evaluation of gastroesophageal reflux disease (GERD), 
hiatal hernia, and peptic ulcer disease, currently evaluated 
as 10 percent disabling. 

4.  Evaluation of sinusitis, currently evaluated as 0 percent 
disabling. 

5.  Evaluation of anemia, currently evaluated as 0 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to March 
2001.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2002 rating 
decision, by the Albuquerque, New Mexico, Regional Office 
(RO), which granted service connection for GERD with hiatal 
hernia, evaluated as 10 percent disabling; and status post 
fracture of the left ankle, chronic sinus condition, and 
anemia, each evaluated as 0 percent disabling, effective 
April 1, 2001.  That rating decision also denied service 
connection for a left knee disorder.  In a July 2004 rating 
decision, the RO increased the evaluation for status post 
fracture, left ankle, from 0 percent to 10 percent, effective 
April 1, 2001.  Since this is not the highest possible rating 
available under the rating schedule for this disability, and 
the veteran has not indicated that she is content with this 
rating, the appeal continues.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993).  

In her substantive appeal (VA Form 9), received in September 
2004, the veteran requested a hearing before a Veterans Law 
Judge at the RO (TB hearing).  In February 2006, the RO sent 
the veteran notice that a TB hearing was scheduled for April 
5, 2006.  She failed to appear at the hearing or give any 
reason for her failure to appear.  Pursuant to 38 C.F.R. 
§ 20.702(d) (2006), the veteran's case was processed as 
though the request for hearing had been withdrawn.  


FINDINGS OF FACT

1.  The veteran does not have a current left knee disease or 
injury.  

2.  The veteran experiences moderate limitation of motion in 
the left ankle with 10 degrees of dorsiflexion and 40 degrees 
of plantar flexion.  

3.  The veteran's GERD, hiatal hernia and peptic ulcer 
disease is productive of some epigastric distress with 
pyrosis, regurgitation, and chest and arm pain.  There is 
esophagitis and asthma, which approximates considerable 
impairment of health.  

4.  The evidence reflects that the veteran's service-
connected chronic sinus condition is manifested by three to 
six non-incapacitating episodes of sinusitis per year 
characterized by headaches, pain, tenderness, post-nasal 
discharge, and nasal swelling, but no incapacitating 
episodes.  

5.  The veteran's service-connected anemia is not more than 
mild; hemoglobin is more than 10 gm/100ml, and medication is 
not required for control.  


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).  

2.  The criteria for a rating in excess of 10 percent for 
status post fracture, left ankle, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.16, 4.40, 4.45, 4.71, 
4.71(a), Diagnostic Code 5271 (2006).  

3.  GERD, hiatal hernia, and peptic ulcer disorder are 30 
percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.112, 4.113, 4.114, Diagnostic Code 7346 (2006).  

4.  The criteria for a 10 percent rating for the veteran's 
service-connected chronic sinus condition have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.97, Diagnostic 
Code 6514 (2006).  

5.  The criteria for a compensable evaluation for the 
veteran's service-connected anemia have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1- 4.14, 4.20, 4.31, 4.117, Diagnostic 
Code 7700 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty by means of a letter dated in May 
2002 from the agency of original jurisdiction (AOJ) to the 
veteran that was issued prior to the initial AOJ decision.  
Another letter was issued in August 2005.  Those letters 
informed the veteran of what evidence was required to 
substantiate the claims and of her and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in her possession to the AOJ.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for a left 
knee disorder, and higher evaluations for status post 
fracture of the left ankle, GERD, hiatal hernia and peptic 
ulcer, sinusitis, and anemia, and considering that the 
veteran is represented by a highly qualified veterans service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004), holding 
that the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."  


II.  Factual background.

The veteran's initial claim for service connection (VA Form 
21-526) was received in March 2002.  Submitted in support of 
the veteran's claim were medical records from Plains Regional 
Medical Center, dated from February 2002 to March 2002.  The 
veteran was seen in February 2002 with a history of left 
central chest pain that occasionally radiates pain and 
numbness down her left arm and to the back.  It was noted 
that she was seen in the emergency room a few days ago and 
cleared of any cardiac etiology.  She reported no diaphoresis 
or dizziness.  No history of premature coronary artery 
disease.  She also reported that she was burping a lot more 
lately.  No heartburn.  The assessment was atypical chest 
pain, suspect GERD.  On March 19, 2002, the veteran was 
diagnosed with GERD.  On March 25, 2002, the veteran 
underwent an EGD with CLO test, which showed multiple ulcers 
in the antrum, chronic inflammatory reaction that continued 
into the duodenal bulbar, and hiatal hernia.  The diagnoses 
were GERD, peptic ulcer disease and hiatal hernia.  

The veteran was afforded a VA compensation examination in 
July 2002, at which time she complained of constant allergic 
type sinus problems with drainage requiring antihistamines on 
a daily basis.  The veteran reported injuring her left knee 
in 2000, when she fell on a wet floor while stationed at 
Cannon Air Force base; she was treated with analgesics and 
rest, but no x-rays were taken.  She complained of periodic 
pain in the left knee.  The veteran also related that she had 
had multiple surgical procedures and, after each procedure, 
she had to take iron pills.  X-ray study of the left knee was 
normal.  The examiner stated that there was no evidence of 
physical disability or loss of function as the physical 
examination was basically within normal limits.  

Of record are treatment reports from Dr. Albert M. Kwan, 
dated from July 2003 to August 2003, reflecting ongoing 
treatment for the GERD and hiatal hernia.  The veteran was 
seen in July 2003 for symptoms of mid-epigastric pain and 
GERD.  The veteran complained of bilateral mid and lower 
abdominal discomfort with cramps and gas bloating sensation.  
She also complained of a burning sensation radiating up to 
her neck with symptoms of GER.  The abdomen was soft and 
nontender.  Bowel sounds were active and there was no 
palpable tenderness.  There was no hepatomegaly or 
splenomegaly.  There was no hernia noticeable and there were 
no peritoneal signs.  The pertinent diagnoses were hiatal 
hernia, GER, left lower quadrant abdominal pain, and right 
lower quadrant abdominal pain.  In August 2003, the veteran 
was seen for symptoms of allergies with postnasal drip and 
coughing episodes.  It was noted that the veteran was showing 
no signs of distress.  There was clear rhinorrhea.  There was 
postnasal drip.  The assessment was allergic rhinitis, hiatal 
hernia, GER, and left lower quadrant abdominal pain.  Later 
in August 2003, the veteran underwent an EGD and biopsy, 
which revealed hiatal hernia with moderate GER and reflux 
esophagitis.  

The veteran was afforded VA compensation examinations in July 
2004.  The veteran reported problems with a burning 
epigastric pain, acid reflux into her throat, and some lower 
abdominal pain.  The veteran also described a pain that was 
substernal and radiated to her arms; she indicated that she 
had been evaluated for heart disease and was told that the 
pain was not related to her heart, but was related to her 
GERD.  She denied any hematemesis or melena.  The veteran 
reported acid regurgitation into her throat, depending on the 
type of food she was eating at the time.  She denied any 
chronic nausea; she did report having some vomiting about 
once a month, again depending on the type of food she was 
eating.  On examination, the examiner noted that the veteran 
had been diagnosed with anemia; she indicated that she was 
given iron sulfate by a clinic, but she was unable to take 
the oral iron pills.  It was noted that the veteran had had 
weight gain.  Her hemoglobin was noted to be 11.8, 
demonstrating hypochromic microcytic anemia; iron level was 
normal.  The pertinent diagnosis was hiatal hernia with GERD 
and gastritis, esophagitis, and gastric ulcer disease; and 
microcytic, hyochromic anemia.  The examiner noted that the 
veteran had GERD with gastritis, esophagitis, and probable 
gastric ulcers.  He also noted that she was anemic and needed 
iron supplementation.  He stated that it was as likely as not 
that the anemia was related to the GERD and the gastritis.  

In July 2004, the veteran was also evaluated for hemic 
disorders.  She indicated that he had always been told that 
she was anemic and had been iron pills but no specific 
diagnosis had ever been made.  The veteran indicated that she 
was intolerant of iron pills that cause nausea, cramping, and 
vomiting, and was not taking the iron pills.  The veteran 
stated that she had easy fatigability and weakness; it was 
noted that she worked as a personnel specialist with minimum 
type of laboring activities.  The veteran reported that she 
had daily headaches, but these are generally associated with 
her chronic sinusitis and allergic rhinitis.  There was no 
history of infections.  The veteran reported problems with 
wheezing and occasional shortness of breath which she 
associated with her chronic sinusitis, allergic rhinitis, and 
chronic coughing.  The veteran also reported chest pain which 
she associated with her GERD.  The veteran indicated that she 
has had chronic anemia and has always been told that she had 
anemia but no one had diagnosed the cause.  On examination, 
there was no swelling of her hands or feet; no edema was 
noted.  The veteran had good peripheral filling of her 
extremities.  There were no signs of anemia in her nail beds.  
It was noted that CBC and iron studies confirmed the 
diagnosis of anemia.  The pertinent diagnosis was hypochromic 
microcytic anemia.  

An examination was also conducted to evaluate the sinuses.  
The veteran reported that he had a headache and fullness in 
the frontal and maxillary areas.  She did not report any 
problems breathing through her nose other than nasal 
stuffiness; however, she did have a chronic cough.  She did 
not describe any purulent discharge.  Current medications 
included Allegra, Flonase nasal spray, and albuterol inhaler.  
The veteran indicated that her sinusitis was primarily 
treated with decongestants and antihistamines; she also 
reported headaches associated with sinusitis.  The veteran 
indicated that her primary symptoms were stuffy congested 
nose, postnasal discharge down her throat, and chronic cough 
and wheezing.  The veteran indicated that she took 
approximately three days off a year because of her difficulty 
breathing and really bad nasal allergies.  Examination of the 
nose revealed that both nares had swollen edematous mucosa 
and that the size of her nostrils was approximately 75 
percent of normal.  There was tenderness in the left 
maxillary area and both frontal areas of the veteran's head.  
X-rays of the sinuses were normal.  The diagnoses were 
chronic sinusitis, allergic rhinitis with persistent 
postnasal discharge, and headaches secondary to chronic 
sinusitis.  

On examination for evaluation of the GI disorders, the 
veteran denied any continuous nausea or vomiting, but did 
report occasional vomiting once every two months.  There was 
no hematemesis or melena.  She did not report any diarrhea or 
constipation.  There was no history of colic, distension, or 
nausea and vomiting on a regular basis.  On examination, the 
examiner observed that the veteran was obese.  She reported 
that she had been anemic for many years, but there were no 
signs of anemia on clinical examination.  There was markedly 
tender epigastrium as well as to the right and left of the 
midline of the abdomen.  There were no abnormal masses 
palpated.  There was no enlargement of the liver, spleen or 
kidney.  The pertinent diagnoses were hiatal hernia with GERD 
responding to medication, and gastritis responding to 
medication.  

The veteran was seen at the ER at Cannon AFB in August 2004 
with a 4 day history of wheezing, shortness of breath with 
treatment of nebulizer and Oxygen; she stated that she was 
having some chest pain.  An EKG was done and normal.  She 
attributed the chest pain to GERD and hiatal hernia.  It was 
noted that the veteran had allergies that had been worse 
lately, and not responding to Allegra; she reported increased 
symptoms with congestion at night.  The assessment was acute 
bronchitis and allergic arthritis.  In October 2004, the 
veteran was seen for follow-up of a two-month history of 
intermittent wheezing, shortness of breath and increased 
allergy symptoms of congestion, drainage and runny nose.  It 
was noted that the veteran had been seen in the ER twice over 
the past two months; she reported some improvement with 
steroids, but symptoms returned a few days later.  The 
examiner noted that the veteran had a pulmonary function test 
in August, which was normal.  The assessment was bronchitis, 
and allergic rhinitis.  The veteran was next seen in January 
2005, at which time she reported recurring bronchitis like 
symptoms.  It was noted that she had a long history of 
allergic rhinitis with some chronic congestion, drainage and 
runny nose.  The veteran also indicated that she had had 
increased burping and discomfort in the epigastric region all 
the way to her neck intermittently despite Aciphex twice a 
day.  The assessment included hiatal hernia, with increased 
burping and epigastric bloating; she was placed on Nexium.  

The veteran was afforded another VA examination for 
evaluation of GERD, hiatal hernia, and peptic ulcer in 
November 2005.  It was noted that the veteran had had 
laparoscopic Nissen fundiplication surgery; she noted that 
she was still having symptoms, and was taking Prilosec.  The 
veteran indicated that her condition was getting 
progressively worse.  The veteran reported continuing 
symptoms and weight loss since her surgery.  It was noted 
that Laboratory data indicated that she still had iron 
deficiency anemia.  She also reported abdominal distention 
and bloating.  The veteran reported experiencing nausea 
several times a day associated with her esophageal disease.  
The veteran reported problems with dysphagia, substernal 
pain, heartburn, and regurgitation.  It was also noted that 
the veteran was on continuous medication for treatment of her 
esophageal disease.  The examiner described overall general 
health as fair.  He stated that there was no sign of anemia.  
No weight change was noted; however, the examiner reported 
signs of significant weight loss.  Laboratory study revealed 
Hemoglobin of 11.4.  The diagnosis was hiatal hernia with 
GERD treated surgically with continuing symptoms.  

The veteran was also evaluated for left ankle pain.  She 
described the intensity of the pain as 8 out of 10; she noted 
that the ankle pain was aggravated by walking, prolonged 
standing and prolonged inactivity.  It was noted that the 
veteran used flip flops at work and low heels most of the 
time.  It was also noted that the veteran was able to stand 
for 15 to 30 minutes, and she was able to walk approximately 
1/4 mile.  The veteran reported giving way, instability, pain, 
stiffness, and weakness in the left ankle.  On examination, 
the examiner described the veteran's gait as normal.  
Dorsiflexion ranged from -10 to -10 degrees; plantar flexion 
was from -10 to 40 degrees.  No instability was noted.  No 
additional limitation on repetitive use was identified.  The 
pertinent diagnosis was healed fracture of left ankle with 
limited range of motion.  

Received in March 2006 were additional treatment reports from 
Dr. Kwan reflecting ongoing treatment for GERD and hiatal 
hernia.  The veteran was seen in March 2005 for upper GI 
endoscopic evaluation.  It was noted that the veteran had had 
problems with mid-epigastric discomfort, coughing episodes 
and exacerbation of asthma, with mid-epigastric pain and pain 
radiating up to the chest area.  The veteran underwent very 
extensive evaluation and CT scan of the abdomen and chest 
that revealed normal findings.  The veteran also complained 
of a burning sensation in her throat; she had been taking 
Prevacid and her symptoms had not improved.  The assessment 
was hiatal hernia, GER, reflux esophagitis, symptoms of 
aspiration due to GERD, obesity, and asthma due to GERD with 
exacerbation.  The examiner noted that the progressive 
symptoms of reflux were most likely due to enlargement of the 
hiatal hernia leading to severity of reflux symptoms.  When 
seen in April 2005, the veteran still complained of more 
burning sensation radiating up to her neck area despite 
taking medication.  It was noted that EGD revealed findings 
of hiatal hernia with GER; the hiatal hernia was bigger than 
before.  Biopsy of the distal esophagus revealed chronic 
esophagitis, moderately severe, with reactive atypia.  It was 
noted that the symptoms of reflux had worsened as compared to 
two years ago.  The abdomen was obese, soft and nontender; 
bowel sounds were active and there was no palpable 
tenderness.  There was no hepatomegaly or splenomegaly.  The 
assessment was hiatal hernia, GER, severe reflux esophagitis, 
and obesity.  


III.  Pertinent Laws and Regulations-Service connection.

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303(a) (2006).  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service- 
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

Based upon the evidence of record, the Board finds service 
connection for a left knee disorder is not warranted.  The 
threshold matter that must be addressed in a claim of service 
connection is whether the claimed disability is present.  
Here, the service medical records show that the veteran was 
seen in October 1999 for complaints of left knee pain; she 
was diagnosed with torn medial meniscus in the left knee and 
placed on profile.  There were no additional diagnoses.  
Subsequent service medical records are negative for 
complaints or findings of a left knee disorder.  In addition, 
there is no competent medical evidence of a current diagnosis 
of a left knee disorder.  Significantly, on the occasion of 
the VA examination in July 2002, examination of the left knee 
was unremarkable and x-ray of the left knee was normal.  One 
of the basic requirements for service connection is evidence 
that tends to show a presently existing disability.  The 
Court noted that, "Congress specifically limits entitlement 
for service- connected disease or injury to cases where such 
incidents have resulted in a disability....In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, 
a diagnosis of a condition must be made by competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Service connection for a left knee disorder is denied as 
there is no competent evidence of a current disability - a 
requirement under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  

The only other evidence in support of the veteran's claim are 
her own contentions.  However, there is no indication that 
the veteran possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Consequently, her statements 
regarding the claimed condition are insufficient to establish 
a current diagnosis or medical causation.  

The Board notes that the veteran has reported that she has 
limited use of the knee.  However, the Federal Circuit has 
noted that basic entitlement to disability compensation 
derives from two statutes, both found in title 38, sections 
1110 and 1131--the former relating to wartime disability 
compensation and the latter relating to peacetime disability 
compensation.  Both statutes provide for compensation, 
beginning with the following words: "For disability resulting 
from personal injury suffered or disease contracted in the 
line of duty. . . ." 38 U.S.C. §§ 1110, 1131.  Thus, in order 
for a veteran to qualify for entitlement to compensation 
under those statutes, the veteran must prove existence of a 
disability, and one that has resulted from a disease or 
injury that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (2001).  The veteran has reported 
that she has limited use.  However, underlying pathology 
(disease or injury) to account for her reports has not been 
identified by competent professionals.  The Board also notes 
that her report of limited use is non-specific.  

The Board concludes that, in the absence of a current 
diagnosis of a left knee disorder, the preponderance of the 
evidence weighs against the claims for service connection for 
that condition.  The benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV.  Pertinent Laws and Regulations-Evaluations.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based upon the facts found, i.e., the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1 (2006).  After 
careful review of the evidentiary record, the Board concludes 
that the veteran's disabilities have not changed and a 
uniform evaluation is warranted for each disability in 
question.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2006).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2006).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, at 54.  

A.  Legal analysis-GERD/hiatal hernia.

The veteran's GERD is currently rated as 10 percent disabling 
by analogy under Diagnostic Code 7346 as hiatal hernia.  
Under this code, a 10 percent rating is warranted if two or 
more of the symptoms required for a 30 percent rating are 
present but of less severity.  A 30 percent rating requires 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A maximum 60 percent rating is warranted for 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7346 (2006).  

For purposes of evaluating conditions in § 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease.  38 C.F.R. § 4.112.  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title  "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  38 
C.F.R. § 4.113.  

In this case, the Board concludes that the evidence more 
nearly approximates the criteria for a 30 percent evaluation.  
The veteran has repeatedly sought treatment for symptoms that 
mimicked (to a layman) heart disease.  This tends to 
establish that the veteran has chest and or arm pain.  Her 
testimony regarding regurgitation and infrequent vomiting is 
considered credible, as it is noted that there are erosions 
and an enlarging hernia.  She has also reported burning in 
her throat, which appears to be consistent with the disease 
process.  There have been findings of esophagitis and a 
report of aspiration and asthma due to GERD.  Under these 
circumstances, the findings closely approximate considerable 
impairment of health.  

An evaluation in excess of 30 percent is not warranted either 
on the basis of a single disability evaluation or co-existing 
abdominal conditions.  The combined disability does not 
approximate weight loss productive of definite impairment of 
health.  Although there is anemia, there is an absence of 
hematemesis and melena.  See 38 U.S.C.A. § 4.112, 4.113; 
Diagnostic Code 7305.  The appellant does not have severe 
hemorrhages or large ulcerated or eroded area.  Nothing 
suggests malnutrition or a severe post-gastrectomy syndrome.  
In sum, the symptom combination warrants a 30 percent 
evaluation and no more.  

B.  Evaluation-Status post fracture, left ankle.

The veteran's status post fracture, left ankle, has been 
assigned a 10 percent disability evaluation under Diagnostic 
Code 5271.  Diagnostic Code 5271 provides for a 10 percent 
rating for moderate limitation of motion of the ankle and a 
20 percent rating for marked limitation of motion of the 
ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal 
range of ankle motion is dorsiflexion to 20 degrees and 
plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating.  A 30 percent rating is 
warranted if the ankylosis is in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  
A 40 percent rating is warranted if there is ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.  

Initially, the Board notes that the clinical evidence of 
record does not reflect that the veteran's left ankle is 
ankylosed to any degree.  Accordingly, a schedular rating is 
not appropriate under Diagnostic Code 5270.  Additionally, 
medical evidence indicates that the veteran does not have 
malunion of the fibula, and thus there is no basis for an 
increased rating pursuant to Diagnostic Code 5262.  

As noted above, the normal range of motion for the ankle is 
20 degrees of dorsiflexion and 45 degrees of plantar flexion.  
The record shows no less than 40 degrees of plantar flexion 
at any time during the appeal period, which equates to more 
than 90 percent of the normal range of plantar flexion of the 
ankle.  The record also shows no less than 10 degrees of 
dorsiflexion, which equates to 50 percent of the normal range 
of dorsiflexion of the ankle.  As noted above, on VA 
examinations in July 2004 and November 2005, the veteran's 
ranges of motion have been recorded as 40 degrees of plantar 
flexion and 10 degrees of dorsiflexion.  With almost normal 
range of plantar flexion and 50 percent of normal of 
dorsiflexion, any loss of motion does not approximate or 
equate to marked limitation motion of the ankle, warranting a 
20 percent rating under Diagnostic Code 5271.  And the 
additional factors of functional loss due to pain or pain 
during flare-ups, and weakness in determining limitation of 
motion does not elevate the degree of impairment to marked 
limitation of motion.  Also, the current 10 percent rating 
encompasses a painful joint due to healed injury, which is 
the minimum compensable rating for the ankle.  38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply, 
and the criterion for an increase to 20 percent under DC 5271 
has not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§ 71a, DC 5271.  

C.  Evaluation for chronic sinus condition.

The veteran contends that her service-connected sinusitis is 
more disabling than currently evaluated.  The veteran's 
chronic sinus condition is currently rated as noncompensable 
under 38 C.F.R. § 4.97, DC 6514.  Under that code, a 10 
percent evaluation is warranted with one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is warranted 
for three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  An incapacitating 
episode of sinusitis means one that requires bed-rest and 
treatment by a physician.  A 50 percent rating is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  38 C.F.R. § 4.97, DC 6514 
(2006).  

After careful review of the record, the evidence, overall, 
indicates that, during the last several years, the veteran 
was seen several times for complaints of sinus problems (such 
as congestion, occasional nasal drainage, sinus 
obstruction/swelling, and headaches).  In fact, during the 
July 2004 VA examination, the veteran reported a headache and 
fullness in the frontal and maxillary areas; subsequent 
treatment records show complaints of difficulty breathing 
through the nose and occasional sinus headaches.  The Board 
finds that the evidence, overall, is most commensurate to a 
10 percent evaluation under 38 C.F.R. § 4.97, Diagnostic Code 
6514, which assigns such an evaluation with evidence of at 
least several non- incapacitating episodes/year characterized 
by headaches, pain, and purulent discharge or crusting.  
While there is no evidence that sinusitis incapacitates the 
veteran, she does experience occasional headaches and nasal 
discharge, as well as swollen sinuses.  In making this 
determination, the Board has resolved every reasonable doubt 
in the veteran's favor.  The next higher evaluation of 30 
percent is reserved where evidence indicates frequent 
incapacitation due to sinusitis, as determined by a doctor, 
and/or more severe and frequent, albeit non-incapacitating, 
sinusitis symptoms.  Such findings are not shown in this 
case.  

D.  Evaluation-Anemia.

The veteran's anemia is rated under 38 C.F.R. § 4.117, DC 
7700 (2006).  Under this diagnostic code, a noncompensable 
rating is warranted for hemoglobin of 10gm/100ml, and the 
anemia is asymptomatic.  A 10 percent rating is warranted for 
hemoglobin of 10gm/100ml or less, with findings such as 
weakness, easy fatigability, or headaches.  And, a 30 percent 
rating is warranted for hemoglobin 8gm/100ml or less, with 
findings such as weakness, easy fatigability, headaches, 
lightheadedness, or shortness of breath.  

Based on the above, the veteran is not entitled to a 
compensable rating for her anemia.  The veteran's hemoglobin 
has always been above 10.  In fact, during the initial VA 
examination in July 2002, the hemoglobin was normal at 12.4; 
more recently, in July 2004, the veteran's hemoglobin was 
11.8, and in November 2005, the veteran's hemoglobin was 
11.4.  Although the veteran complains of weakness and easy 
fatigueability, there is no medical evidence to support her 
claim.  Similarly, although the veteran complained of 
shortness of breath, a symptom described in the 30 percent 
criteria, she associates those symptoms with her chronic 
sinus condition.  Therefore, an increased compensable rating 
is not warranted under Diagnostic Code 7700.  

In sum, the preponderance of the evidence reflects that the 
veteran's hemoglobin has been 10 or above and has never been 
below 8, and there are no examination findings of symptoms 
such as weakness, easy fatigability, headaches, or shortness 
of breath associated with the anemia.  As the preponderance 
of the evidence is against the veteran's claim for a 
compensable rating for anemia, the benefit-of-the-doubt 
doctrine does not apply, and this claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 4.3 (2006); Alemany v. Brown, 9 Vet. App. 518, 519-
20 (1996).  


ORDER

Service connection for a left knee disorder is denied.  

A rating in excess of 10 percent for status post fracture, 
left ankle, is denied.  

A 30 percent evaluation for GERD, hiatal hernia, and peptic 
ulcer disease is granted, subject to the laws and regulations 
governing the award of monetary benefits.  

Entitlement to a 10 percent rating for a chronic sinus 
condition is granted, subject to the laws and regulations 
governing the award of monetary benefits.  

Entitlement to a compensable evaluation for anemia is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


